DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-9 are objected to because of the following informalities:  Due to the amendment of claim 1, lines 2-3 of claims 4-9 should be amended to provide appropriate antecedent basis in accordance with the claim’s dependency from claim 1.  Appropriate correction is required.
Claim 11 should read: “The control device according to claim 10”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hasumi (US 2019/0308512 A1).
In regards to claim 1: Hasumi teaches a control device (70) for a human-powered vehicle (1) including a motor (53) configured to apply a propulsion force to the human-powered vehicle, a crank axle (57), a driving wheel (26), and a transmission (28) configured to automatically change a transmission ratio of a rotational speed of the driving wheel to a rotational speed of the crank axle in accordance with a travel state of the human-powered vehicle (Paragraph 0083), the control device comprising: 
an electronic controller (70) configured to control the motor in accordance with a human driving force input to the crank axle (Paragraph 0083), 
the electronic controller being further configured to change an assist state related to at least one of an assist ratio of an assist force generated by the motor to a predetermined human driving force and the assist force generated by the motor in accordance with the human driving force (Paragraph 0083), and 
the electronic controller being further configured to control the transmission to maintain the transmission ratio upon determining that a parameter related to the human driving force satisfies a predetermined condition (Paragraph 0087 lines 7-10), the parameter including a peak value of the human driving force, the peak value of the human driving force being a maximum value of the human driving force during a single rotation or a half rotation of the crank (Paragraph 0015).
In regards to claim 2: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied upon determining that the peak value of the human driving force is included in a range greater than or equal to a first threshold value (Paragraph 0027 lines 5-10).
In regards to claim 3: The control device according to claim 2 is taught by Hasumi. Hasumi further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied upon determining the peak value of the human driving force is included in a range greater than or equal to a second threshold value that is smaller than the first threshold value after the peak value of the human driving force becomes greater than or equal to the first threshold value (Paragraph 0029).
In regards to claim 4: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force (Paragraph 0015), and
the electronic controller is configured to determine the predetermined condition is satisfied over a first time from a state in which the peak value of the human driving force becomes included in a range greater than or equal to a first threshold value (Paragraph 0034).  
In regards to claim 5: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force and a number of the peak values of the human driving force (Paragraph 0015), and 
the electronic controller is configured to determine the predetermined condition is satisfied upon determining the peak value of the human driving force is included in a range greater than or equal to a first threshold value successively for a predetermined first number of occurrences (Paragraph 0038 lines 11-16). 
In regards to claim 6: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force (Paragraph 0015), and 
the electronic controller is configured to determine the predetermined condition is satisfied upon determining the peak value of the human driving force is included in a range greater than or equal to a second threshold value that is smaller than a first threshold value after the peak value of the human driving force is included in a range greater than or equal to the first threshold value successively for a predetermined first number of occurrences (Paragraph 0036 lines 10-16). 
In regards to claim 7: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force and a number of the peak values of the human driving force (Paragraph 0015), and
the electronic controller is configured to determine the predetermined condition is satisfied after the peak value of the human driving force is included in a range greater than or equal to a first threshold value successively for a predetermined first number of occurrences until the peak value of the human driving force is included in a range less than a second threshold value that is similar than the first threshold value successively for a predetermined second number of occurrences (Paragraph 0039). 
In regards to claim 8: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force and a number of the peak values of the human driving force (Paragraph 0015), and 
the electronic controller is configured to determine the predetermined condition is satisfied over a second time from a state in which the peak value of the human driving force becomes included in a range greater than or equal to a first threshold value successively for a predetermined first number of occurrences (Paragraph 0037).
In regards to claim 9: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the parameter related to the human driving force includes a peak value of the human driving force and a number of the peak values of the human driving force (Paragraph 0015), and
the electronic controller is configured to determine the predetermined condition is satisfied after the peak value of the human driving force becomes greater than or equal to a first threshold value until the peak value of the human driving force is included in a range less than a second threshold value that is smaller than the first threshold value successively for a predetermined second number of occurrences (Paragraph 0319).
In regards to claim 10: The control device according to claim 1 is taught by Hasumi. Hasumi further teaches wherein the assist state includes a first assist state and a second assist state (Paragraph 0033 lines 4-5) having at least one of a maximum value of the assist ratio and an upper limit value of the assist force that is greater than that of the first assist state (Paragraph 0033 lines 5-7), and
the electronic controller is configured to switch between the first assist state and the second assist state in accordance with the human driving force (Paragraph 0033 lines 7-17). 
In regards to claim 11: The control device according to claim 10 is taught by Hasumi. Hasumi further teaches wherein the electronic controller is configured to change the assist state from the first assist state to the second assist state upon determining the parameter related to the human driving force satisfies the predetermined condition (Paragraph 0033 lines 12-17).
In regards to claim 12: A control device (70) for a human powered vehicle (1) including a motor (53) configured to apply a propulsion force to the human-powered vehicle, a crank axle (57), a driving wheel (26), and a transmission (28) configured to automatically change a transmission ratio of a rotational speed of the driving wheel to a rotational speed of the crank axle in accordance with a travel state of the human-powered vehicle (Paragraph 0083), the control device comprising:
an electric controller configured to control the transmission, the electronic controller being further configured to control the transmission to maintain the transmission ratio upon determining a change rate per time of a human driving force to input to the crank axle satisfies a predetermined condition (Paragraph 0087 lines 7-10).
In regards to claim 13: The control device according to claim 12 is taught by Hasumi. Hasumi further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied upon determining an increase in the change rate of the human driving force per time is included in a range greater than or equal to a predetermined first value (Paragraph 0027).
In regards to claim 14: The control device according to claim 12 is taught by Hasumi. Hasumi further teaches wherein the electronic controller is configured to determine the predetermined condition is satisfied over a third time from a state in which an increase in the change rate of the human driving force per time becomes included in a range greater than or equal to a predetermined first value (Paragraph 0033).
In regards to claim 15:  The control device according to claim 12 is taught by Hasumi. Hasumi further teaches wherein the electronic controller is configured to decrease a response speed of output of the motor with respect to a change in the human driving force in a state in which the human driving force is decreasing upon determining the change rate per time of the human driving force input to the crank axle satisfies the predetermined condition (Paragraph 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchizawa (cited in previous non-final office action) in view of Hasumi (Cited in previous non-final office action, US 2019/0315433 A1).
In regards to claim 16: Tsuchizawa teaches a control device for a human-powered vehicle including a motor configured to apply a propulsion force to the human-powered vehicle, the control device comprising:
an electronic controller configured to control the motor in accordance with a human driving force input to the human-powered vehicle (Paragraph 0006 lines 6-7), 
the electronic controller being further configured to change an assist state related to the assist force generated by the motor in accordance with the human driving force (Paragraph 0007),
the assist state includes a first assist state having a maximum value of the assist ratio (Paragraph 0021),
Tsuchizawa does not explicitly teach wherein the electronic controller is configured to switch between the first assist state and the second assist state in accordance with the human driving force.
However, Hasumi teaches automatically switching an electric assist bicycle from various assist states based on a human driving force (Paragraph 0178) in order to increase comfort to the user (Paragraph 0179). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically switch the assist states of the bicycle of Tsuchizawa as in Hasumi in order to increase comfort to the user and provide a smoother assist and riding experience. 
In regards to claim 17: The control device according to claim 16 is taught by Tsuchizawa in view of Hasumi. The combination further teaches wherein the electronic controller is configured to switch the assist state from the first assist state to the second assist state upon determining an increase in the change rate of the human driving force per time is a predetermined second value or greater (Paragraph 0178 and 0180 of Hasumi).
In regards to claim 18: The control device according to claim 17 is taught by Tsuchizawa in view of Hasumi. The combination further teaches wherein the electronic controller is configured to decrease a response speed of output of the motor with respect to a change in the human driving force in a state in which the human driving force is decreasing upon switching from the first assist state to the second assist state (Paragraph 0180 and 0181 of Hasumi). 
In regards to claim 19: The control device according to claim 16 is taught by Tsuchizawa in view of Hasumi. The combination further teaches wherein the electronic controller is configured to switch the assist state from the second assist state to the first assist state upon determining a decrease in the change rate of the human driving force per time is a predetermined third value or greater (Paragraph 0120 and 0121 of Hasumi).
In regards to claim 20: The control device according to claim 19 is taught by Tsuchizawa in view of Hasumi. The combination further teaches wherein the electronic controller is configured to increase a response speed of output of the motor with respect to a change in the human driving force in a state in which the human driving force is decreasing upon switching from the second assist state to the first assist state (Paragraph 0178 of Hasumi). 
Response to Arguments
Applicant's arguments in regards to claims 16-20 filed April 21, 2022 have been fully considered but they are not persuasive.  Applicant states that Hasumi teaches changing an assist ratio in accordance with a slope on which the bicycle is traveling and that Hasumi fails to teach switching between the assist states in accordance with a change rate of the human driving force per time. However, Hasumi uses the acceleration in the travel direction and the speed to determine the inclination angle of the road surface (See Paragraph 0011, additionally see paragraphs 0004 and 0007). Examiner notes that the acceleration of the bicycle is directly correlated to a change rate of the human driving force per time.   
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Knutson can be reached on (571)270-5576. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611